DETAILED ACTION
The present Office Action is responsive to the Amendment received on May 16, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Species Requirement - Withdrawn
Claims 1, 2, 8-10, 12, 31-33, 37, 38, 48, 55, 56, 65-69 are allowable. The species requirement as set forth in the Office action mailed on September 22, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of a single combination of genes is withdrawn.  Claims 22, 23, 25, 27, 39, and 40, directed to the non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
	The IDS received on May 16, 2022 is proper and are being considered by the examiner.  The IDS was received with the fee under 37 CFR 1.17(p).

Claim Rejections - 35 USC § 112
The rejection of claims 8, 12, and 31-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on February 16, 2022 is withdrawn in view of the Amendment received on May 16, 2022.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 8-10, 12, 31-33, 37, 38, 48, 55, 56, 65, and 66 under 35 U.S.C. 103 as being obvious over Sastry et al. (Molecular Therapy, November 2003, vol. 8, no. 5, pages 830-839) in view of Bianchi et al. (US 2020/0056249 A1, published February 20, 2020, priority July 2016), made in the Office Action mailed on February 16, 2022 is withdrawn in view of the Amendment received on May 16, 2022.
	Specifically, Bianchi et al. reference is disqualified as prior art under 35 U.S.C. 102(b)(2)(C) (see page 12, Response).

Conclusion
	Claims are free of prior art as there is no teaching or suggestion to use the combination of the primers for VSV-G env and pol genes; or VSV-G and rev genes by the specifically recited SEQ ID Numbers.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 12, 2022
/YJK/